Exhibit 10.4


winowieckiperrigosupp_image1.jpg [winowieckiperrigosupp_image1.jpg]
July 1, 2019


PERSONAL AND CONFIDENTIAL


Mr. Ronald Winowiecki


RE:
Employment Separation and Severance
Perrigo Company Confidential Supplemental Wavier and Release Agreement 2



Dear Ron:


This Supplemental Waiver and Release Agreement 2 (“Agreement 2”) is entered into
by and between Perrigo Company plc (“Perrigo” or “the Company”), and Ronald
Winowiecki (“you” or “Employee” or “Executive”) on the date written above. It is
made in connection with that certain Waiver and Release Agreement 1 (“Agreement
1”) entered into by the parties as of April 11, 2019.
Pursuant to Agreement 1, you agreed (among other things) to execute and deliver
this Agreement 2 to the Company, and the Company agreed (among other things) to
pay you the severance pay and benefits described in Agreement 1.
Accordingly, you agree as follows:
1.General Release by Executive. Employee voluntarily and knowingly releases and
discharges the Company, its parents, subsidiaries and Affiliates, and their
respective officers, directors, shareholders, employees, subsidiaries,
divisions, parent companies, employee benefit plans and fiduciaries, both past
and present (the “Released Parties”), from any and all claims, debts, suits or
causes of action, known or unknown, based upon any fact, circumstance, or event
occurring or existing at or prior to the Eligible Employee’s execution of this
Supplemental Waiver and Release Agreement, including, but not limited to, any
claims or actions arising out of or during the Eligible Employee’s employment
with the Company and/or separation of employment, including any claim under the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as amended Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 301 et seq., as amended, the
Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Civil Rights Act and any and
all other federal, state or local laws, and any contract, tort, or common law
claims now or hereafter recognized, including, without limitation, any claim of
breach of contract, promissory estoppel, detrimental reliance, wrongful
discharge, false imprisonment, assault, battery, intentional infliction of
emotional distress, defamation, slander, libel, fraud, invasion of privacy,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
conversion, and tortious interference with any type of third-party relationship,
as well as any and all damages that may arise out of any such claims, including,
without limitation, claims for economic loss, lost profits, loss of capital,
lost wages, lost earning capacity, emotional distress, mental anguish, personal
injuries, punitive damages, or any future damages, and claims of retaliation of
any nature, including, but not limited to, the anti-retaliatory provisions of
the statutes identified in this


Initials /s/ RW

--------------------------------------------------------------------------------




Section . “Affiliate” means any member of the group of corporations, trades or
businesses or other organizations compromising the “controlled group” with the
Company.
2.    Exclusions from General Release. Excluded from the General Release above
are any claims or rights which cannot be waived by law, including Employee’s
right, if any, to workers’ compensation benefits (although Employee represents
that Employee has reported all work-related injuries or illnesses, if any, that
Employee suffered or sustained during employment with the Company), unemployment
insurance benefits, or vested rights under any retirement plan. This Agreement
also does not release Employee’s right to execute and receive the benefits
described in attached Agreement B as detailed herein. Employee understands that
also excluded from the General Release is the right to file an administrative
charge of discrimination (or similar charge) or to participate in any other type
of state or federal investigation. However, by signing this Agreement Employee
agrees that Employee is waiving any right to monetary or injunctive relief,
recovery or reinstatement in connection with any such charge or investigation.
3.    General Release by the Company. In consideration of the agreements of
Executive set forth in this Agreement, the Company, on behalf of itself and its
Affiliates, voluntarily and knowingly releases and discharges Executive, his
heirs, executors and parties in interest with him, from any and all claims,
debts, suits or causes of action, known or unknown, based upon any fact,
circumstance, or event occurring or existing at or prior to the Company’s
execution of this Waiver and Release Agreement.
4.    Acknowledgements.    In signing this Agreement, Employee acknowledges
that:
(a)    The Company has not provided Employee with any tax advice, and Employee
is solely responsible for the tax consequences of compensation provided under
this Agreement or under any Company benefit plan;
(b)    Employee has signed this Agreement voluntarily and knowingly in exchange
for the consideration described in Agreement 1 and the Policy, which Employee
acknowledges as adequate and satisfactory and beyond that to which Employee is
otherwise entitled;
(c)    Employee is advised by the Company to consult with an attorney before
signing this Agreement;
(d)    Employee has been advised to consult an attorney before signing this
Agreement and that he has at least forty-five (45) days in which to consider the
Agreement and that Employee has signed on the date indicated below after
concluding that this Agreement is satisfactory;
(e)    Employee is advised by the Company that this Agreement shall not become
effective or enforceable until seven (7) days after Employee’s execution of this
Agreement, provided that the Agreement is not timely revoked in accordance with
this paragraph. Employee also understands that Employee may revoke this
Agreement during the seven (7) day period. To be effective, Employee’s
revocation must be in writing and delivered to Bryan Rojek, Vice President,
Global Total Rewards, Human Resources Department, 515 Eastern Ave., Allegan,
Michigan 49010 within the seven (7) day revocation period. Employee understands
that seven (7) days after Employee’s execution of this Agreement, this Agreement
will become effective and enforceable without any further affirmative action by
either Employee or the Company;
5.    Please contact Todd Kingma, EVP, General Counsel at 269-686-1941 if you
have any questions. On behalf of Perrigo, I thank you for your service and wish
you the best in your future endeavors.


Initials /s/ RW

--------------------------------------------------------------------------------




Sincerely,
    
PERRIGO COMPANY, PLC
 
 
By:


/s/ Bryan J. Rojek
 
      Bryan J. Rojek
Its:
Vice President, Global Total Rewards
 
 

I have read this Perrigo Company Confidential Supplemental Waiver and Release
Agreement 2 and I understand all of its terms. I enter into and sign this
Perrigo Company Confidential Supplemental Waiver and Release Agreement knowingly
and voluntarily with full knowledge of what it means.
Date:
July 1, 2019
 
/s/ Ronald Winowiecki
 
 
 
Ronald Winowiecki
 
 
 
 



 


PLEASE RETURN TO:


Bryan Rojek
Vice President of Global Total Rewards
Human Resources Department
Perrigo Company plc
515 Eastern Avenue
Allegan, MI 49010
bryan.rojek@perrigo.com





Initials /s/ RW